DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims have been amended to include a new limitation of the peeling and collecting unit on the piling surface side of the belt that includes a suctioning chamber.
Esslinger was previously utilized but includes a blower to remove the unwanted material by blowing air through the web and then collecting it on the other side using gravity.
A new ground of rejection will be presented below to address this new limitation.

103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Esslinger et al, USP 5,932,070 in view of Oguchi, US Patent Publication 2015/0240422.
Regarding claims 1 and 6, Esslinger teaches a fiber ingredient reproduction apparatus comprising (see abstract):
 a web formation unit that has a belt portion (see figures and abstract) on which a material containing fiber is piled and that forms a web on the belt portion (referred to as paper sheet remnants (see columns 5-6); a peeling and collecting unit that peels and collects the material that adheres to the belt portion (the peeler is a blower and blow box to remove the remnants of the material and then collect them and send them to the pulper, column 5 lines 21 -37); and a transport unit that transports the material collected by the peeling and collecting unit to a former stage before the web formation unit (column 6 describes the collection of the paper remnants and sending it back earlier in the process to be reused, reads on the formation unit).
Esslinger does not teach that the peeling and collecting unit comprise a sectioning device that is configured to suction air from the piling surface side of the belt.
In the same field of endeavor of web formation, Oguchi teaches the same act of removing fine particles by the use of a unit 60 providing airflow down through the web (see [0049] and figure 1 items 60 and P) that is then aided in a suction device (item 79) that will collect dust and other fine particles on the other side of the web P.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Oguchi in the Esslinger by including a suction box on the other side of air flow to efficiently collect the waste material that is blown off of the belt/web in a conventional manner.  The addition of a suction box to Esslinger would provide a more efficient manner to collect the blown material and transport it to the pulper without spreading unwanted fine particles in the operating space which has known negative effects on the machinery.
Regarding claim 2, Esslinger further teaches that the peeling and collecting unit blows air from a rear side of the belt portion to collect the material from a front side of the belt portion (see figure 1 and column 5, specifically lines 42-57 and column 6 lines 5-47).
Regarding claims 3-5, Esslinger further teaches that the transport unit transports the material to a later stage of a fiber separation unit (pulper item 13 shown in figure 1 and 2 and the trough that collects, removes and recycles).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Esslinger et al, USP 5,932,070 in view of Niiranen, US Patent Publication 2009/0078385.
Regarding claims 1 and 6, Esslinger teaches a fiber ingredient reproduction apparatus comprising (see abstract):
 a web formation unit that has a belt portion (see figures and abstract) on which a material containing fiber is piled and that forms a web on the belt portion (referred to as paper sheet remnants (see columns 5-6); a peeling and collecting unit that peels and collects the material that adheres to the belt portion (the peeler is a blower and blow box to remove the remnants of the material and then collect them and send them to the pulper, column 5 lines 21 -37); and a transport unit that transports the material collected by the peeling and collecting unit to a former stage before the web formation unit (column 6 describes the collection of the paper remnants and sending it back earlier in the process to be reused, reads on the formation unit).
Esslinger does not teach that the peeling and collecting unit comprise a sectioning device that is configured to suction air from the piling surface side of the belt.
In the same field of endeavor of web formation, Niiranen teaches the same act of removing fine particles by the use of a controlled airflow device that includes the act of blowing air (just like Esslinger) from one side a belt (see top of figure 2) that is then collected in a vacuum box (item 8 bottom of figure 2) to collect the air and debris and to recycle them back into the process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Niiranen in the Esslinger by including a suction box on the other side of air flow to efficiently collect the waste material and airflow that is blown off of the belt/web in a conventional manner.  The addition of a suction box to Esslinger would provide a more efficient manner to collect the blown material and 
Regarding claim 2, Esslinger further teaches that the peeling and collecting unit blows air from a rear side of the belt portion to collect the material from a front side of the belt portion (see figure 1 and column 5, specifically lines 42-57 and column 6 lines 5-47).
Regarding claims 3-5, Esslinger further teaches that the transport unit transports the material to a later stage of a fiber separation unit (pulper item 13 shown in figure 1 and 2 and the trough that collects, removes and recycles).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Esslinger et al, USP 5,932,070 in view of Lindstrom et all, USP 5800679.
Regarding claims 1 and 6, Esslinger teaches a fiber ingredient reproduction apparatus comprising (see abstract):
 a web formation unit that has a belt portion (see figures and abstract) on which a material containing fiber is piled and that forms a web on the belt portion (referred to as paper sheet remnants (see columns 5-6); a peeling and collecting unit that peels and collects the material that adheres to the belt portion (the peeler is a blower and blow box to remove the remnants of the material and then collect them and send them to the pulper, column 5 lines 21 -37); and a transport unit that transports the material collected by the peeling and collecting unit to a former stage before the web formation unit (column 6 describes the collection of the paper remnants and sending it back earlier in the process to be reused, reads on the formation unit).
Esslinger does not teach that the peeling and collecting unit comprise a sectioning device that is configured to suction air from the piling surface side of the belt.
In the same field of endeavor of web formation, Lindstrom teaches the same act of removing fine particles by the use a sharp air jet (p1 and item 20 in figure 1) to separate dust and paper contaminates from the web (W) and then removed from the web through an attached suction chamber (item 14) that is on the side of the pilling (see figure 1) that collects any debris and passing them to a cleaning stage. (see figure 1 and column 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Lindstrom in the Esslinger as it would be a simple substitution of one air blower for another to collect unwanted debris from the web and to recycle it back for further processing.  The addition blower suction combo of Lindstrom in the Esslinger apparatus would provide a more efficient manner to collect the blown material and transport it to the pulper without spreading unwanted fine particles in the operating space which has known negative effects on the machinery.
Regarding claim 2, Esslinger further teaches that the peeling and collecting unit blows air from a rear side of the belt portion to collect the material from a front side of the belt portion (see figure 1 and column 5, specifically lines 42-57 and column 6 lines 5-47).
Regarding claims 3-5, Esslinger further teaches that the transport unit transports the material to a later stage of a fiber separation unit (pulper item 13 shown in figure 1 and 2 and the trough that collects, removes and recycles).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748